* Case 19-21619 Doc35 Filed 10/10/19 Entered 10/10/19 15:19:14 Pagei1of5

Fill in this information to identify your case:

petor1 John Alan Sakon oe Fl LE Ss:
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middie Name Lasl Name

 

 

2019 OCT 10 P 2 03

Case number ivtrom 1 9-21619 CLERK, U.S, BANKRUPTCY COURT
~— DISTRICT OF CORMEC TIGMT Check if this is an
HARTE amended filing

United States Bankruptcy Court for the: District of Connecticut

 

 

Official Form 104
For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims Against You and Are Not Insiders 12/15

 

If you are an individual filing for bankruptcy under Chapter 11, you must fill out this form. If you are fillng under Chapter 7, Chapter 12, or
Chapter 13, do not fill out this form. Do not include claims by anyone who is an insider, Insiders include your relatives; any general partners;
relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an officer, director, person in
control, or owner of 20 percent or more of their voting securities; and any managing agent, including one for a business you operate as a sole
proprietor. 11 U.S.C. § 101. Also, do not include claims by secured creditors uniess the unsecured claim resulting from inadequate collateral
value places the creditor among the holders of the 20 largest unsecured claims.

Be as complete and accurate as possible. If two married peopis ars filing together, both are equally responsible for supplying correct
information.

ae the 20 Unsecured Claims in Order from Largest to Smallest. Bo Not Include Claims by Insiders.

 

Unsecured clalm

 

 

 

 

 

 

 

 

 

 

E What is the nature of the claim? Legal Fees 5 140,479.43
Shipman & Goodwin nr
Creditors Name As of the date you file, the claim is: Chack all that apply.
One Constitution Plaza CO] Contingent
Number Steel ” O Unliquidated
Disputed
CJ None of the above apply
Hartford CT 06103
City - Stale Z1P Gode
. . Does the creditor have a lien on your property?
Latonia C. Williams Esq. HI No
Contact () Yes. Total claim (secured and unsecured). = &
860-251-2000 Value of security: - $
Contact phone oo
Unsecured claim 3
E What is the nature of the claim? Stipulation Lease Payments 97 500.00
A&F Main Street Associates, LLC $a
Creditor's Name ~ As of the date you file, the claim is: Check all that apply.
4 Main Street CD Contingent
Number Steet C3 unliquidated
O) Disputed
None of the above apply
East Hartford CT 06118
ony Slate ZIP Code Does the creditor have a lien on your proparty?
Loren Andreo Jr. Bi no
Contact QO) ves. Total claim (secured and unsecured}: §
(860) 568-2460 Value of security: ~ §
Coniani phone

Unsecured claim $

Fo Be rg eM an ete to to!

Official Form 104 For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims page 7
* Case 19-21619 Doc35 Filed 10/10/19 Entered 10/10/19 15:19:14

John Alan Sakon

First Nama Middle Name

Bebtor 1

m] Bank of America, N.A.

Crectens'. Maine

 

 

 

PO Box 15102
Wilmington DE 19886
Cy ee Ce ZIP Cote

Altn: Bankruptcy Department

Comact

(888) 800-9412

Cortnct phone

Bank of America, N.A.

 

Las! Name

 

Crelor’s Name

PO Box 15102

 

 

Wilmington DE 19886
Cay ~e Slate Zi® Code

 

Attn: Bankruptcy Department

 

Conmct

(888) 800-9412

Content phone

Halloran & Sage, LLP

 

 

Creditors Name

225 Asylum Street

 

Number Steat

 

Hartford CT 06103

 

iy Siate ZIP Cede

Christopher McCarthy

 

Conlaci

(860) 522-6103

. Contact phone

Chase Bank

 

Creditors Name

Card Services

omber Rireat

PO Box 6294

 

60197

ZIP Code

Carol Stream IL

City State

Customer Service

 

Cantar

866-252-5777

Camact phone

Ei Mickels

Creritar's Name

 

_Jacobs and Bozek, LLC

 

Page 2 of 5

Case NUMber 7 row) 1 9.2 1 6 1 9

Unsecured claim

What Is the nature of the claim? ‘Credit Card - 0294 5 71,540.23
As of the date you file, the claim is: Chack ai} that apply.
oO Contingent

Q] Unliquidated

i] Disputed

J None of the above apply

Does the creditor have a lien on your property?

if No

Updated

QJ Yes. Total claim (secured and unsecured): = $

Value of security: - $

Unsecured claim $
Credit Card -2336

What is the nature of the claim?

As of the date you file, the claim 's: Check all that apply.
OQ Contingent
(J unliquidated
Q) Disputed
None of the above apply
Does the creditor have a lien on your property?
Neo
D) Yes. Total claim (secured and unsecured):

5
- §
5

; 31,255.54

Updated

Value of security:
Unsecured claim

What is the nature of the claim? Attorney Fees Foreclosur 5 27,205.50

As of the date you file, the claim is: Check all that apply.
) Contingent
L) Unliquidated
Disputed
CD None of the above apply
Does the creditor have a Hen on your property?

No
QO) Yes. Total claim (secured and unsecured}: §
Value of security: 7“ $
Unsecured claim 5

What is the nature of the claim? | Credit Card Debt ss 26,968.05,

As of the date you file, the claim is: Check all that apply.
(J Contingent
la) Unliquidated
Disputed
CI None of the above apply
Does the creditor have a lien on your property?
No
() Yes. Total claim (secured and unsecured):
Value of security:
_ Unsecured claim .

Updated

§
- $
. ae S_ ae sree tt . wre, he
What is the nature of the claim? Services g_ 22, 286.42 :
4s of the date you file, the claim is: Check all that apply

c/o Berman, Mickelson Dembo & Jacobs, LLC 9 contingent

 

Number

644 Farmington Avenue }

Strasi

 

West Hartford CT 06105

 

City State ZIP Code

Sheryl Goldberg

 

Contact

(860) 561-5511

Contact phone

Official Form 104

For Individual Chapter 11 Cases: List of Craditars Who Have the 20 Largest Unsecured Claims

) Unliquidated
Disputed
C1 None of the above apply

Updated

Does the creditor have a lien on your property?
OQ] No

LJ Yes. Total claim (secured and unsecured): = $.
Value of security: = $
Unsecured claim $.

page 2
Bebtor 1

Case 19-21619 Doc35 Filed 10/10/19 Entered 10/10/19 15:19:14

John Alan Sakon

First Name Midde Name

Superior Products Distributors Inc.

Last Name

 

Credto's Name

1403 Meriden-Waterbury Road

 

Number Sree

 

Milldale CT 06467

 

Clry Slate ZIP Code

Charles I. Miller Esq.

 

Contact

(860) 656-6454

Contact phone

Red Door Construction

 

 

 

Cradior's Name

PO Box 341

 

Number Steet

 

Simsbury CT 06070

 

Chy Sate ZIP Code

Scott Brickey

 

Contact

(860) 916-9852

Contact phone

Santander

 

Creditors Name

PO Box 16255

 

Number Street

 

Reading PA 19612

 

City late ZIP Code

Customer Service

 

Contact

(877) 768-2265

Gontact phone

Capital Bail Bond

 

Creditors Name

Bulter Norris & Gold

 

Number Sireat

254 Prospect Avenue

 

Hartford

City Rate

 

ZIP Code

Jeremy Donnelly, Esq.

CT 06106

 

Context

(860) 236-6951

Contact phone

Cabela's Club Visa

 

Creditors Name

PO Box 82519

 

 

 

 

Number Skeet

Lincoln NE 68501
City Slate ZIP Code
Customer Service

Contact

(888) 402-7830

Contact phone

Official Form 104

Case NUMDET (i kaw 1 9-2 1 61 9

Page 3 of 5

Unsecured claim

What is the nature of the claim? Goods and Services 5

As of the date you file, the claim is: Check all that apply.

QO Contingent

QO) unliquidated

O Disputed

None of the above apply

Does the creditor have a lien on your property?

Q No

1 ves Total claim (secured and unsecured): § 21,308.65
Value of security: — $ 7.000.000.00
Unsecured claim / $ : 0,00

What is the nature of the claim? Construction 5

As of the date you file, the claim is: Check all that apply
QO) Contingent
C2 unliquidated
QO) Disputed
None of the above apply
Does the creditor have a lien on your proparty?
Na
OO] Yes. Total claim (secured and unsecured):
Value of security: -

aw

Unsecured claim oo
What is the nature of the claim? Credit Account 5547 $

As of the date you file, the claim is: Check all that apply.
QO Contingent
OO Untiquidated
Disputed
UO) None of the above apply
Does the creditor have a lien on your property?
Bl no
Q) Yes. Total claim (secured and unsecured): $
Vatue of security: = $
Unsecured claim §
What is the nature of the claim? Services $

As of the date you file, the claim is: Check all that apply.
QO Contingent
QO) unliquidated
QO) Disputed
None of the above apply
Does the creditor have a lign on your property?

No
QO) Yes. Total claim (secured and unsecured): 5
Value of security: - $
Unsecured claim $l
What is the nature of the claim? Credit Card -8149 §

As of the date you file, the claim is: Check all that apply.
QO Contingent
O) unliquidated
QO Disputed
None of the above apply
Does the creditor have a tien on your property?
No
QO) Yes. Total claim {secured and unsecured): = &.

Value of security = 3
Unsecured claim §

 

For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims

21,308.65

46,530.00

44,750.21 |

10,000.00

_7.198.43 -

page 3
Debtor 1

an LC) Yes. Total claim (secured and unsecured): §
(860) 278-7850 Value of secutity: “8
Conmet phone Unsecured claim 5 .
Francelia Sevin What is the nature of the claim? Child Support $ 4,686.00
53 Benton Street 4 erthe date you file, the claim is: Check all that apply.
ontingent
Number Street
O) unliquidated
oO Disputed
Manchester CT 06049 — &l None of the above apply
City Stata ZIP Goda us, the creditor have a lien on your property?
Neo
Seth Conant Esq. © Yes. Total claim (secured and unsecured): §
Contact
Value of security: a)
(860) 560-8160 _ ue of secuinty:
Contr phar phone” a Unsecured claim 3
Afford-A- Bail What is the nature of the claim? Bail Bond $ 4,645.00
450 Church Street As of the date you file, the claim is: Check all that apply.
Number Breat L) Contingent
Q) unliquidated
Q) Disputed
Hartford CT 06103 © None of the above apply
city ‘State ZIP Gode Does the creditor have a lien on your property?
| Na
Wm. Munck C) Yes. Total claim (secured and unsecured): §
(860) 244-0373 Value of security “8
Contact phane SSS Unsecured claim _
LL Bean Visa Card Barclaycard What is the nature of the claim? Credit Card 6530 $ 4,412.14,
Ct ee As of the date you file, the claim ia: Check all that apply.
Phillips & Cohen Associates, Ltd. O contingent
em CD unliquidated
1002 Justison Street O cisputed
Wilmington DE 19801 u None of the above apply Updated
a Ooes the creditor have a lien on your property?
ity Stale ZIP Code uw No
Law Firm of Phillips & Cohen (J ves, Total claim (secured and unsecured): = §
Contact
Value of security: = §
866- 504-1) 1704
Conteciphone Unsecured claim $
Official Form 104 For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims page 4

Case 19-21619 Doc35 Filed 10/10/19 Entered 10/10/19 15:19:14

John Alan Sakon

Page 4o0f 5

Case number i caw 1 9-2 1 61 9

 

 

 

First Name Middie Name Last Name
Citizens Bank
Credilors Name
.MRS BOP, LLC
4930 Olney Avenue
Cherry Hill NJ 06003
City Sine ZIP Code

Attn: President MRS

 

Cantact

(800) 773-7373

Cantact phone

The Metropolitan District Comm.

 

Creditor's Name

555 Main Street

 

 

 

Number Steet
PO Box 800
Hartford CT 06142
City State ZIP Code

JOHN STEVEN MIRTLE, Esq.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unsecured claim

What is the nature of the claim? Credit Overdraft, 9859 _ & 4884.05

As of the date you file, the claim ia: Check all that apply.
Q) Contingent

C) untiquidated

C) Cisputed

4 None of the above apply

Does the creditor hava a lien on your property?

Hi no

C) Yes. Total claim (secured and unsecured):

Updated

5
Value of security: - $
Unsecured claim 5

What Is the nature of the claim? Water and Sewer Charg gs 13.18

As of the date you file, the claim is: Check all that apply.
QO Contingent
Q) unliquidated
Disputed
(] None of the above apply
un the creditor have a lien on your property?
No
Oeb

Case 19-21619 Doc35 Filed 10/10/19 Entered 10/10/19 15:19:14

John Alan Sakon

First Name Middle Name

tor 1

Last Name

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 50f5

Case number (knowns 1 9-2 1 61 9

Unsecured claim

E PayPal Credit What is the nature of the claim? Credit Account_ 9772 5 2,911.84
Creditors Name As of the date you file, the claim is: Check all that apply.
PO Box 105658 Contingent
Number Stet OF uniiquidated
OQ Disputed
Atlanta GA 30348 id None of the above apply
Chy ‘Stale ZP Code Does the creditor have a lien on your property?
: id No
Customer Service C2 Yes. Total claim (secured and unsecured): §
(866) 5278-3733 Value of security: = $§
Contact phane Unsecured claim $
419 What is the nature of the claim? Credit Card “8844
Best Buy Visa Card 5 1,699.15
Credit Control, LLC As of the date you file, the claim is: Check all that apply.
Number Sheet CY Contingent
PO Box 31179 ) Unliquidated
C) Disputed
Tampa FL 33631-3179 (df None of the above apply Updated
“iy Sate BP Gots Does the creditor have a lien on your property?
Hays Roden Collection Supervisor iJ No
Contact QO] Yes. Total claim (secured and unsecured); §
888-401-9028 Value of security: - §
Contact phone Unsecured claim 5
v1 What i the nature of the claim? Credit Card “9559
: 1,582.60 |
As of the date you file, the claim is: Chack all that apply.
Lumber Liquidators Synchrony Bank QO Contingent
Creditor's Name QO Unliquidated
Midland Funding LLC QO) Disputed
PO Box 2001 ee i None af the above apply
Updated
Warren MI 48090 aa creditor have a lien on your property?
ony Sate 21P Code (2 Yes. Total claim (secured and unsecured): 5
Attn: President Also Value of security: " §
Contact
866-898-3974 Synchrony Bank
Contact phone — clo PRA Receivables Management, LLC

P.O. Box 41025
Norfolk, VA 23541

Part 2: FEE Below

Under penalty of perjury, | declare that the information provided in this form is true and correct.

x—T ow Sito

Official Form 104

Signature of Debtor t
b 10/10/2019
ate

MM/ DO 7? Y¥Y¥TY¥

For individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims

x

Signature of Debtor 2

Date
MM/ DO? YYYY

page 5
